Citation Nr: 0634431	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-15 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with 
degenerative arthritis, effective from September 26, 2003.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with 
degenerative arthritis, effective from September 12, 2002, to 
September 26, 2003.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of injury of the cervical spine, effective from 
September 26, 2003.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of injury of the cervical spine, effective from 
January 15, 2002, to September 26, 2003.

5.  Entitlement to service connection for loss of feeling in 
the hands and lower body.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1981 to January 
1992 and had service in the Southwest Asia Theater of 
Operations from October 17, 1990, to March 8, 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by pain 
and limitation of motion; it is not productive of ankylosis 
and does not result in incapacitating episodes or 
intervertebral disc syndrome.  

2.  The most recent medical evidence of record shows that the 
veteran's neck disability had 30 degrees of flexion, 30 
degrees of extension, 45 degrees of lateral bending 
bilaterally, and 60 degrees of rotation bilaterally; the 
veteran displayed anatomically inconsistent responses upon 
examination and limitation of motion was not objectively 
demonstrated.   

3.  The objective evidence of record does not show a 
disability manifested by loss of feeling in the hands and 
lower body.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003), Diagnostic Code 5293 (as in 
effect prior to and after September 23, 2002), Diagnostic 
Codes 5237, 5243 (effective September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's neck disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Code 5290 (as in effect prior to 
September 26, 2003), Diagnostic Code 5293 (as in effect prior 
to and after September 23, 2002), Diagnostic Codes 5237, 5243 
(effective September 26, 2003).
    
3.  A disability manifested by loss of feeling in the hands 
and lower body was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				      I.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2006).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2006).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2006).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae, the dorsal vertebrae, and the lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45 (2006).

The standardized description of range of motion of the 
cervical and thoracolumbar spine is provided in Plate V under 
38 C.F.R. § 4.71a.    

The appellant's lumbar spine disability is rated as 40 
percent disabling.  His neck disability is rated as 10 
percent disabling.  

The regulations governing the evaluation of back disabilities 
were amended during the course of the veteran's appeal, to 
institute a general rating formula for evaluating diseases 
and injuries of the spine, including vertebral fracture or 
dislocation under Diagnostic Code (DC) 5235, lumbosacral or 
cervical strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 
4.71a, DC 5293 (as in effect from September 23, 2002); and 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect from 
September 26, 2003)).  

Prior to September 26, 2003, DC's 5292 and 5295, which 
pertained to severe limitation of motion of the lumbosacral 
spine and lumbosacral strain, respectively, each provided a 
maximum 40 percent rating.  Under DC 5290, which pertained to 
limitation of motion of the cervical spine, a 20 percent 
rating was warranted for moderate limitation of motion and a 
30 percent rating was warranted for severe limitation of 
motion.     

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  In the most recent version, the 
diagnostic code was redesignated as Diagnostic Code 5243.  
Note (1) to the Diagnostic Code 5243 defines an 
"incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Finally, forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent rating.  

Several "Notes" to the new criteria provide additional 
guidance as to assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The RO has considered the change in regulations in the 
instant matter, as is evidenced by a review of the April 2006 
supplemental statement of the case (SSOC).  

Amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00,
65 Fed. Reg. 33,422 (April 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes a May 2001 report from 
Jeffrey P. Jones, D.C., which noted that the veteran was in 
acute distress and required some type of assistance in 
standing.  Orthopedic testing revealed a positive straight 
leg raise bilaterally, but more prominent on the left, 
positive foot dorsiflexion on the left, and positive Fabere 
Patrick on the left.  Muscle weakness was also noted and it 
was stated that paresthesia was evident at L5-S1 dermatomes 
bilateral, with more pronounced decreased sensation on the 
left.  The diagnoses were lumbosacral intervertebral disc 
degeneration, sciatica, paresthesia, and muscle weakness.  
The examiner stated that it was his opinion that it was very 
probable that the veteran's condition was progressing to a 
lumbar intervertebral disc syndrome.  A June 2001 report from 
Truly's Family Medical Clinic noted that the veteran had been 
diagnosed with intervertebral disc syndrome and that he 
demonstrated muscle spasms.  A July 2001 VA neurosurgery 
consult note stated that examination of the spine showed some 
diffuse tenderness in the lower part of the spine, but no 
spasm was elicited.  Range of motion of the back was stated 
to be fair and examination of the neck did not reveal any 
abnormality.  His motor and sensory examination revealed 
normal muscle tone and strength; there was no wasting or 
fasciculation.  He could walk on heels and toes.  He had no 
focal neurology.  The examiner noted that an MRI showed mild 
disc degeneration at the level of L4-5 with really suspicious 
subligamentous disc protrusion.  Otherwise, the examiner 
stated that it was quite unremarkable.  It was stated that 
the changes in the lumbar spine were quite minimal, "at 
best."  In a January 2002 report from the same examiner it 
was stated that an MRI of the cervical spine showed "very 
little changes."  It was stated that only at C6-7 was very 
minimal disc protrusion seen, without any significant 
stenosis or compression.  The rest of the spine looked 
"really normal."  The clinical impression was chronic pain 
syndrome.  The examiner stated that he was not too impressed 
with the radiological findings either in the back or the 
neck, but that the veteran had really profound symptoms and 
limitations.  

An April 2002 neurological disorders examination report 
stated that some early cervical cord compression may be 
present on MRI, but that no clinical findings were present.  
The examiner stated that he was unimpressed with the 
veteran's weakness, which he stated might have been due to 
poor effort but that he could not exclude some degree of 
underlying organic weakness.  There was no sign of atrophy to 
suggest significant radicular damage, nor were there imaging 
abnormalities to support this.  It was stated that the major 
disability appeared to be pain related.  In an October 2002 
VA neurology note by the same examiner, it was stated that 
the veteran had diffuse weakness and numbness of a functional 
quality and not consistent with disc or central nervous 
system disease.  However, it was noted that the veteran had a 
dropped left ankle jerk that could be consistent with L5-S1 
radiculopathy.  

An October 4, 2002 VA orthopedic examination report stated 
that examination of the neck revealed tenderness to the 
trapezius muscles bilaterally and tenderness to palpation of 
the paracervical muscles bilaterally.  Range of motion of the 
neck was 20 degrees of extension, 10 degrees of flexion, 
lateral flexion of 15 degrees bilaterally, and rotation of 30 
degrees bilaterally.  It was also stated that MRI of the 
cervical spine showed multiple level degenerative disc 
disease.  The veteran complained of stiffness with pain in 
the lower back with numbness into both lower extremities.  
The impression was degenerative disc disease of the lumbar 
and cervical spine.  The examiner stated that, during 
exacerbations, the veteran essentially would be rendered 
bedridden secondary to the pain in either the neck or the 
lower back.  It was stated that increased fatigability or 
decreased range of motion during these exacerbations could 
not be stated with medical certainty.  

An October 4, 2002 VA neurological examination report stated 
that the veteran complained of numbness in his wrists, arms, 
hands, and feet, and that he complained of paresthesias.  
Upon examination, motor was at least 4+/5 with diffuse give-
way weakness.  There was no atrophy in either the upper or 
lower extremities.  Sensory was diffusely decreased to 
temperature and vibration in symmetrical fashion.  Reflexes 
were 2+ and equal, except that left ankle jerk was difficult 
to elicit.  The examiner stated, as he had done in the 
October 2002 VA neurology note, that the veteran had diffuse 
weakness and numbness of a functional quality and not 
consistent with disc or central nervous system disease, but 
that the veteran had a dropped left ankle jerk that could be 
consistent with L5-S1 radiculopathy.  

A March 2005 VA neurological examination report stated that 
the veteran complained of chronic low back pain that radiated 
down both legs posteriorly to the ankles and of numbness when 
he sits down for a long time.  He also complained of sharp 
pains in the neck that shoot into the shoulders and of 
numbness in the hands with paresthesias in the fingertips.  
Upon examination, he could get on heels and toes and he was 
stated to tandem well.  There was no atrophy and tone was 
normal.  There was poor and inconsistent effort in many 
muscle groups, but he achieved 5/5 in all at least briefly in 
a pattern that the examiner stated was not suggestive of 
give-way due to pain.  Sensory showed mild vibration sense 
impairment in all four extremities and there was a stocking 
glove deficit to temperature sense.  Reflexes were a brisk 3+ 
and equal in the upper extremities, trace to absent at the 
knees, and 2+ at the ankles.  Plane films of the cervical 
spine were stated to be normal.  The examiner stated that 
there were no physical findings consistent with root 
entrapment.  He stated that the veteran's examination would 
be more suggestive of polyneuropathy, but that his symptoms 
were not entirely consistent with that diagnosis either.  In 
addendums to the report it was stated that the neuropathy 
screening lab was negative and EMG was normal.  MRI of the 
lumbar spine showed a disc bulge at L4-5 with mild narrowing 
of the foramina bilaterally.  Other levels were stated to be 
completely unremarkable and there was no spinal stenosis.  
MRI of the cervical spine showed some mild spondylosis and 
disc bulges at C5-6 and C6-7 without any foraminal or spinal 
stenosis.  There was no anatomical correlate with the 
veteran's subjective complaints and physical findings and the 
extent of spine disease was insufficient to explain his 
degree of pain.  The examiner concluded, "[s]ubjective 
complaints with minimal clinical and no anatomic or 
electrophysiologic evidence of neurologic disease."  

Finally, an April 2005 VA examination report stated that, 
upon examination, the veteran's gait was normal.  Cervical 
spine range of motion was 30 degrees of flexion, 30 degrees 
of extension, 45 degrees of lateral bending bilaterally, and 
60 degrees of rotation bilaterally.  There were complaints of 
pain at the extremes of motion in all planes.  He was able to 
walk on his heels and toes without difficulty and squat and 
rise without assistance. Straight leg raising in the supine 
position caused low back pain at 20 degrees bilaterally, but 
in the sitting position he complained of no pain with 
straight leg raising to 90 degrees.  This, the examiner 
stated, was grossly inconsistent.  Deep tendon reflexes were 
active and equal in the biceps, triceps, patella, and 
Achilles tendons.  The examiner stated that he was unable to 
detect motor weakness or sensory deficit in the upper or 
lower extremities.  He had no atrophy in the muscles of the 
upper or lower extremities and repetitive motion did not 
change his range or symptom in the veteran's neck or lumbar 
area.  It was stated that cervical spine X-rays revealed no 
narrowing of the disc, osteophyte formation, fracture, 
dislocation, or evidence of instability.  It was stated that 
X-rays of the lumbar spine revealed a transitional L5 
vertebra with transverse processes which articulated with the 
ala of the sacrum.  The L5-S12 disc was slightly narrowed, 
but had no osteophytes or subchondral sclerosis.  It moved 
very little, if at all, in relation to S1.  The examiner 
stated that he believed that the narrowing of the L5-S1 disc 
was more likely than not congenital and not degenerative in 
origin.  The examiner stated, "[b]ased on his physical and 
[X]-ray examination I could detect no objective evidence of 
organic pathology to explain his symptoms."  He stated 
further that, "[i]n light of his anatomically inconsistent 
responses, I would not base his degree of disability on any 
subjective physical finding such as range of motion or pain 
with motion."  In addition, the examiner stated that he 
could not detect any objective evidence of weakness, 
incoordination, fatigability, or loss of motion due to the 
above and that he was unable to estimate the range of motion, 
amount of pain, or functional capacity during a flare-up 
without resorting to pure speculation.  

	     			       A.  Lumbar Spine 

The preponderance of the evidence is against the veteran's 
claim.  Again, under both DC 5292 and DC 5295 a 40 percent 
rating was the maximum rating available.  As such, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  See Johnston, supra.  

As for the new spine rating criteria, effective September 26, 
2003, a higher, 50 percent rating, is only warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  As there is no objective evidence of ankylosis, a 
higher rating is not available under the new general rating 
formula for diseases and injuries of the spine (as in effect 
from September 26, 2003).  As such, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
See Johnston, supra.     

The Board notes, however, that the spine rating criteria 
currently in effect permits any associated objective 
neurologic abnormalities to be evaluated separately from the 
orthopedic manifestations under an appropriate diagnostic 
code.  Here, though, as the evidence shows, a separate rating 
for associated neurologic abnormalities is not warranted.  In 
this regard, the Board directs focus to the March 2005 and 
April 2005 VA examination reports and stresses that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, such as 
here, the present level of disability is of primary concern 
and that the regulations do not give past medical reports 
precedence over current findings.  See Francisco, supra.

However, this does not end the inquiry.  Under DC 5293 (as in 
effect prior to September 23, 2002), a 60 percent rating was 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
Here, while acknowledging earlier medical reports indicating 
intervertebral disc syndrome and a dropped left ankle jerk, 
it is emphasized that the objective evidence of record does 
not currently show that the veteran has symptoms warranting a 
rating for intervertebral disc syndrome.  Based on the 
foregoing, a rating in excess of 40 percent rating under DC 
5293 (as in effect prior to September 23, 2002) is not 
warranted.  

Furthermore, the evidence does not establish any 
incapacitating episodes.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Accordingly, a rating under the new rating criteria for 
intervertebral disc syndrome is inappropriate.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 40 percent for his 
low back disability.  Therefore, the claim must be denied.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

				       B.  Cervical Spine 

The preponderance of the evidence is against the veteran's 
claim.  The Board acknowledges that the cervical spine ranges 
of motion reported in the April 2005 VA examination report, 
particularly extension and forward flexion, both 30 degrees, 
would arguably warrant a 20 percent rating, but stresses that 
the examiner stated in the report that, based on the 
veteran's anatomically inconsistent responses, he would not 
base the veteran's degree of disability on any subjective 
physical finding such as range of motion or pain with motion.  
Accordingly, based on the examiner's professional assessment, 
the Board finds the ranges of motion recorded in the April 
2005 VA examination report to be unreliable and that, as 
such, the current medical evidence of record does not warrant 
a rating in excess of 10 percent.  See Francisco, supra.  
Moreover, it is reiterated that the examiner who conducted 
the April 2005 VA examination stated in the report that he 
could not detect any objective evidence of weakness, 
incoordination, fatigability, or loss of motion due to the 
above and that he was unable to estimate the range of motion, 
amount of pain, or functional capacity during a flare-up 
without resorting to pure speculation.  It is also noted that 
there is no ankylosis of the cervical spine

The Board notes, however, that the spine rating criteria 
currently in effect permits any associated objective 
neurologic abnormalities to be evaluated separately from the 
orthopedic manifestations under an appropriate diagnostic 
code.  Here, though, as the evidence shows, a separate rating 
for associated neurologic abnormalities is not warranted.  In 
this regard, the Board directs focus to the March 2005 and 
April 2005 VA examination reports and stresses that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, such as 
here, the present level of disability is of primary concern 
and that the regulations do not give past medical reports 
precedence over current findings.  See Francisco, supra.

Additionally, the current medical evidence of record does not 
show that the veteran has cervical spine intervertebral disc 
syndrome, so a rating under DC 5293 (as in effect prior to 
September 23, 2002) is not warranted.  Furthermore, the 
evidence does not establish any incapacitating episodes.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Accordingly, a rating under the new rating 
criteria for intervertebral disc syndrome is inappropriate.  

Therefore, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for his 
neck disability and the claim must be denied.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  

				  II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Here, the veteran is claiming service connection for loss of 
feeling in the hands and lower body.  However, as is 
illustrated by the March 2005 and April 2005 VA examination 
reports, discussed supra, no such current disability is 
shown.  

For example, it was specifically stated in the March 2005 VA 
examination report that the veteran had subjective complaints 
with minimal clinical and no anatomic or electrophysiologic 
evidence of neurologic disease.  Additionally, it was stated 
in the April 2005 VA examination report that deep tendon 
reflexes were active and equal in the biceps, triceps, 
patella, and Achilles tendons.  The examiner also stated that 
he was unable to detect motor weakness or sensory deficit in 
the upper or lower extremities.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision the Board considered the veteran's 
arguments in support of his claim.  However, the appellant, 
as a lay person untrained in the field of medicine, is not 
competent to offer an opinion on such matters.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments 
do not provide a factual predicate upon which compensation 
may be granted. 

The doctrine of reasonable doubt was also considered, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

					  III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2001 VCAA letter 
informed the veteran that VA needed evidence that his back 
condition had worsened enough to warrant an increased rating, 
as did an October 2002 letter.  A February 2003 VCAA letter 
informed the veteran of what the evidence needed to show in 
order to establish entitlement to service connection for loss 
of feeling in the hands and lower body.  Finally, a July 2004 
VCAA letter informed the appellant both of what the evidence 
needed to show in order to establish entitlement to service 
connection and of what the evidence needed to show in order 
to establish entitlement to an increased rating.  The October 
2002, February 2003, and July 2004 letters also informed the 
veteran of VA's duty to assist him in obtaining evidence for 
his claims.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the July 2004 VCAA notice letter 
requested that the appellant tell VA about any additional 
information or evidence he thought would support his claims 
and also to send to VA any such information or evidence in 
his possession.  It is stressed that the appellant did not 
respond to the July 2004 VCAA letter.     

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, although the initial AOJ decisions were made 
prior to the veteran having been fully informed of the VCAA, 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  After the July 2004 VCAA 
letter was sent to the appellant the claims were 
readjudicated by the AOJ in the April 2006 supplemental 
statement of the case (SSOC).  

Accordingly, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   VA has 
satisfied its duties to notify and to assist the veteran and 
further development and further expending of VA's resources 
is not warranted.


ORDER

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine with degenerative arthritis, 
effective from September 26, 2003, is denied.  

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine with degenerative arthritis, 
effective from September 12, 2002, to September 26, 2003, is 
denied.

A rating in excess of 10 percent for residuals of injury of 
the cervical spine, effective from September 26, 2003, is 
denied.  

A rating in excess of 10 percent for residuals of injury of 
the cervical spine, effective from January 15, 2002, to 
September 26, 2003, is denied.  

Service connection for loss of feeling in the hands and lower 
body is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


